[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Mina Ross, administratrix of the estate of Mary Guttman, appeals a decision of the defendant commissioner of social services denying the plaintiff's application for Medicaid benefits. The court finds the issues in favor of the plaintiff.
The court's decision in this case is controlled by the Supreme Court's decision in Matarazzo v. Rowe,225 Conn. 314 (1993) and Uniform Policy Manual § 1560.10A. Pursuant to these authorities, the commissioner must award Medicaid benefits retroactively for up to three months prior to the month of application to an applicant who is eligible under the resource spend down rule.
In the present case, the hearing officer denied the application for benefits on the basis that the spend down rule was not applicable. Accordingly, there was no finding of fact as to the amount of incurred expenses during the months in question. In order to determine whether the rule of Matarazzo v. Rowe applies to the plaintiff's case and to what extent, it is necessary that the case be remanded for further factual findings.
The plaintiff's appeal is sustained and the case is remanded to the department of social services for further proceedings consistent with this decision and the decision of the court in Matarazzo v. Rowe, supra.
MALONEY, J. CT Page 7237